IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36965

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 548
                                                )
       Plaintiff-Respondent,                    )     Filed: July 9, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JOEL R. URIBE,                                  )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Power County. Hon. Peter D. McDermott, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                and MELANSON, Judge


PER CURIAM
       Joel R. Uribe was convicted of possession of methadone, Idaho Code § 37-2732(1)(c).
The district court imposed a unified five-year sentence with two years determinate. Uribe filed
an Idaho Criminal Rule 35 motion, which the district court denied. Uribe appeals from the
denial of his Rule 35 motion.
       A Rule 35 motion is a request for leniency which is addressed to the sound discretion of
the sentencing court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v.
Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35 motion,
the defendant must show that the sentence is excessive in light of new or additional information
subsequently provided to the district court in support of the motion. State v. Huffman, 144 Idaho


                                               1
201, 159 P.3d 838 (2007). Our focus on review is upon the nature of the offense and the
character of the offender. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App.
1982). Where a sentence is not illegal, the appellant must show that it is unreasonably harsh in
light of the primary objective of protecting society and the related goals of deterrence,
rehabilitation and retribution. State v. Broadhead, 120 Idaho 141, 145, 814 P.2d 401, 405
(1991), overruled on other grounds by State v. Brown, 121 Idaho 385, 825 P.2d 482 (1992);
State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
       Having reviewed the record, including the new information submitted with Uribe’s
Rule 35 motion, we find no abuse of discretion in the district court’s denial of the motion.
Accordingly, the district court’s order denying Uribe’s I.C.R. 35 motion is affirmed.




                                                2